DETAILED ACTION
	The response dated 7/15/2022 has been entered and treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “corresponding with at least the predetermined height” in lines 13-14 of claim 1 is unclear because it does not establish a specific relationship between the length of the vertical posts and the predetermined height.  If the Applicant wishes to require the vertical posts to have the same or greater length than the predetermined height they should define a length or height of the post and state that it is at least as long, or equal to or greater than the predetermined height.  “Corresponding with at least the predetermined height” could simply mean aligned with (e.g., parallel to) the predetermined height or overlapping some portion of the predetermined height.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,113,336 to Chang.
Regarding claim 1 Chang discloses in combination a high-bay warehouse, having a plurality of storage modules of a predetermined height and in longitudinal and transverse rows and also having a plurality of rack bays disposed one above the other and separated from one another by lanes extending parallel to storing and retrieving sides of the rack bays or of the storage modules (see e.g., figure 17, middle level or all three levels), and a storage and retrieval apparatus (1) being movable back and forth for transporting as well as storing and retrieving or relocating the storage items in each lane; the apparatus having vertical posts (3) corresponding with at least the predetermined height, head crossbars (top structure, see figure 3) and foot beams (bottom structure, figure 3) connecting the posts together, and a hoist platform (5) movable along the vertical posts for servicing the rack bays or adjacent storage modules on the left-hand side and right-hand side by load supports insertable and withdrawable orthogonally to the lane (see figures 13 and 14), the foot beams being of frame-like construction with a passage opening for through passage of the storage items (see figure 3 and figure 14); and, a transverse conveyor (93) that crosses at least some lanes and that conveys the supplied storage items into and/or out of the high-bay warehouse.  See discussion above regarding details of the preamble language.  Chang overlaps a portion of the height and is moveable to overlap the entire height at different times.  
Regarding claim 3 Chang discloses the transverse conveyor is on a warehouse foundation of a lowermost rack bay level of at least one row of successive storage modules (see figure 17).
Regarding claim 8 Chang discloses the storage and retrieval apparatus is movable on two rails (92) in the lanes at a horizontal spacing from and parallel to one another above the lowermost rack bay level
Regarding claim 9 Chang discloses the vertical posts of the frames of the storage and retrieval apparatus extend downward beyond the foot beam (see e.g., 341 in figure 1 extending below 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of JP 50-147380 to Murata.
Regarding the claims Chang discloses all the limitations except the transverse conveyor is in a pit of the warehouse foundation (claim 2) a return path below the transverse conveyor in the warehouse foundation for return transport of full or empty pallets or conveying carriages (claim 4), a return path for return transport of empty pallets or 4 conveying carriages is in the pit below the transverse conveyor (claim 5) and the transverse conveyor is on a floor of the pit and extends parallel to a return path for empty pallets or conveying carriages (claim 6).
Murata teaches a similar storage system including the transverse conveyor is in a pit of the warehouse foundation (18 in figure 3) and the transverse conveyor is on a floor of the pit and extends parallel to a return path for empty pallets or conveying carriages (see 18 and 18’ in figure 6, it is noted that the use of the different paths is functional and the prior art need only be capable of performing the function to read on the claim.  See MPEP 2114.) in order to provide transfers of articles into/out of the system and to allow the stacker cranes to work independently of loading/unloading operation (see pages 4-5 of machine translation).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Chang to include, the transverse conveyor is in a pit of the warehouse foundation and the transverse conveyor is on a floor of the pit and extends parallel to a return path for empty pallets or conveying carriages, as taught by Murata, in order to provide transfers of articles into/out of the system and to allow the stacker cranes to work independently of loading/unloading operation.
Murata does not explicitly disclose a return path below the transverse conveyor in the warehouse foundation for return transport of full or empty pallets or conveying carriages (claim 4), a return path for return transport of empty pallets or 4 conveying carriages is in the pit below the transverse conveyor (claim 5).  
That said, such an arrangement, with the return path located below transverse conveyor would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing because the relative position of the two conveyors is a matter of design choice that would not modify the operation of the device.  See MPEP 2144.04 VI C.  Additionally, stacked conveyors are known in the art of high density storage to save floor space.

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.  As a first matter, Applicant did not discuss the 112 issue brought up (and repeated above) regarding the phrase “corresponding with at least the predetermined height.”  Applicant’s remarks suggest that this language requires the posts to be the same length as the predetermined height.  Examiner disagrees and maintains (as discussed above) that the broadest reasonable interpretation includes many other meanings and that thus Chang reads on the limitation in question.  The 112 rejection specifically sets forth options, if the Applicant wishes to have claim interpreted as they argue.  Additionally, Applicant argues that Chang does not disclose the transverse conveyor, but it does as seen in figure 17 and discussed at col. 6 lines 28-32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652